Title: General Orders, 28 October 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Monday 28th October 1782
                     Parole Peekskill
                     Countersigns Croton. Crumpond.
                  
                  As it is expected the troops will have sufficient time to cover themselves commodiously before the setting in of the winter; the General directs that regularity, convenience, and even some degree of elegance should be attended to in the construction of their hutts; the plan and dimentions of which will be furnished by the Quarter Master General, as soon as the positions for the several corps shall be fixed upon.  Any huts that shall be built irregularly, in violation of this order will be demolished.
                  Colonel Olney’s regiment is to prepare to move to Albany, The Colonel will apply to the Quartermaster General for the means of transportation.
               